Citation Nr: 1203329	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  07-24 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the Veteran service-connected right femur scar on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to July 1974. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In January 2010 the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

The case first came before the Board in March 2010, at which time the Board granted entitlement to a rating of 10 percent for the Veteran's service-connected right femur scar on a schedular basis and remanded the extraschedular portion of the claim for additional due process development.  In December 2010 the Board again remanded the extraschedular portion of the claim.  The development requested in those remands has been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  



FINDING OF FACT

In August 2011 the Veteran indicated that he wished to withdraw his appeal concerning entitlement to an initial rating in excess of 10 percent for his service-connected right femur scar on an extraschedular basis.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an initial rating in excess of 10 percent for his service-connected right femur scar on an extraschedular basis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.2020, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to notify and to assist a claimant in developing the information and evidence necessary to substantiate a claim.

As it is not disputed that the Veteran is withdrawing his claim of entitlement to an initial rating in excess of 10 percent for his service-connected right femur scar on an extraschedular basis, the law is dispositive, and the provisions of the VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement submitted in August 2011, the Veteran and his representative withdrew from consideration the issue of entitlement to an initial rating in excess of 10 percent for his service-connected right femur scar on an extraschedular basis.  As the Veteran has withdrawn his appeal as to the stated issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on the issue, and it is dismissed without prejudice.


ORDER

The appeal on the issue of entitlement to an initial rating in excess of 10 percent for his service-connected right femur scar on an extraschedular basis is dismissed. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


